ORDER
The petitioner herein seeks certiorari to review a District Court judgment upholding the Registrar’s suspension of his license and registration. In response to the petition, the Registrar moves that the case be returned to the District Court for a new hearing, apparently acknowledging that the District Court judge mistakenly treated petitioner’s appeal as a safety responsibility matter. After carefully reviewing the papers submitted to us, we believe that such a remand is appropriate.
Accordingly, the petition for writ of cer-tiorari is granted, the judgment of the District Court is quashed, and this case is remanded to the District Court for a new hearing.